        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 1 of 16                         FILED
                                                                                      2021 May-21 PM 02:37
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


 SONIA PRITCHETT,                            )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )    Case No. 2:20-cv-01733-AKK
                                             )
 HEAT TRANSFER PRODUCTS                      )
 GROUP, LLC,                                 )
                                             )
        Defendant.                           )

                     MEMORANDUM OPINION AND ORDER


      Sonia Pritchett brings this action against her employer Heat Transfer Products

Group, LLC, for alleged race discrimination in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and 42 U.S.C. § 1981

(“§ 1981”).     Doc. 1.    Specifically, she pleads hostile work environment and

retaliation claims. Id. at 1. Heat Transfer Products has moved to dismiss under Fed.

R. Civ. P. 12(b)(6). Doc. 5. Although the court finds Pritchett’s hostile work

environment claim adequately pleaded, the court agrees that Pritchett fails to state a

claim for retaliation. But consistent with Pritchett’s request in her opposition brief

for leave to amend, see doc. 10 at 3, and the court’s duty to “freely give leave when

justice so requires,” Fed. R. Civ. P. 15(a)(2), in lieu of dismissal, the court will afford

Pritchett leave to amend her complaint to address the deficiencies described below.
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 2 of 16




                                          I.


      Pritchett, an African American woman, began working for Heat Transfer

Products in early 2018. Doc. 1 at 4. She alleges that, in October 2019, a white

coworker, Jack Windsor, told a white female coworker that he disliked Pritchett and

African Americans because “niggers act as if they are owed something.” Id. at 5.

After Pritchett and the other coworker reported Windsor to management, the

coworker heard Windsor threaten to kill Pritchett, id., prompting Pritchett to file a

police report. Id. In addition to threatening Pritchett, Windsor has allegedly “thrown

a piece of copper in Pritchett’s direction and [swept] trash into her area” in response

to her complaints of harassment. Id. In light of Heat Transfer Products’ purported

failure to address Windsor’s conduct, Pritchett alleges she works in “constant fear”

that Windsor will “harm her or cause her to lose her job.” Id.


                                          II.


      When reviewing a motion to dismiss under Rule 12(b)(6), the court “must

accept all facts in the complaint as true and view those facts in the light most

favorable to the plaintiff.” Sun Life Assurance Co. v. Imperial Premium Fin., LLC,

904 F.3d 1197, 1207 (11th Cir. 2018). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to state a claim that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

                                          2
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 3 of 16




Although “detailed factual allegations” are not required, mere “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action” are

insufficient. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).


                                         III.


      Pritchett pleads three counts: racial harassment in violation of § 1981;

retaliation in violation of Title VII and § 1981; and racial harassment in violation of

Title VII. Because the same analytical framework applies to both the § 1981 and

Title VII counts alleging racial harassment, the court will consider those claims

together while explicitly addressing only the Title VII claim. See Standard v.

A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998). The same framework

also applies to both retaliation claims. See id.


                                          A.


      To plead a racial harassment claim based on a hostile work environment,

Pritchett must allege: (1) that she belongs to a protected group; (2) that she has

experienced unwelcome harassment; (3) that the harassment was based on a

protected characteristic; (4) that the harassment was so severe or pervasive that it

altered the terms and conditions of employment and created a discriminatorily

abusive working environment; and (5) that the employer is either directly or

vicariously responsible for such environment. Miller v. Kenworth of Dothan, Inc.,
                                           3
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 4 of 16




277 F.3d 1269, 1275 (11th Cir. 2002). A viable hostile work environment claim

requires evidence that the workplace is “permeated with discriminatory intimidation,

ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of

[her] employment and create an abusive working environment.” Id. (quoting Harris

v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993)).


      The parties dispute the fourth element, which requires Pritchett to “prove that

[her] work environment is both subjectively and objectively hostile.” Adams v.

Austal, U.S.A., L.L.C., 754 F.3d 1240, 1249 (11th Cir. 2014). In other words,

Pritchett must “subjectively perceive” that the harassment is “sufficiently severe and

pervasive to alter the terms or conditions of employment,” and the harassment must

be objectively severe as “judged from the perspective of a reasonable person in [her]

position, considering all the circumstances.” Id. (quoting Mendoza v. Borden, Inc.,

195 F.3d 1238, 1246 (11th Cir. 1999)).            When evaluating whether a work

environment is objectively hostile, the court considers four factors: “(1) the

frequency of the conduct; (2) the severity of the conduct; (3) whether the conduct is

physically threatening or humiliating, or a mere offensive utterance; and (4) whether

the conduct unreasonably interferes with the employee’s job performance.” Id. at

1250–51 (quoting Mendoza, 195 F.3d at 1246).




                                           4
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 5 of 16




      The thrust of Heat Transfer Products’ argument is that a coworker’s use of a

single racial epithet, without more, would not lead a reasonable person to believe

that her work environment is hostile. Doc. 5 at 6–12. True, the “occasional use, by

itself, of even the most incendiary epithets fails to result in actionable conduct.”

Garrett v. Tyco Fire Prod., LP, 301 F. Supp. 3d 1099, 1119 (N.D. Ala. 2018). But

Pritchett has alleged more than the utterance of a single slur. She also alleges that

Windsor threatened to kill her, threw an object at her, and swept trash into her area,

after she reported him for making a racist remark. Doc. 1 at 5–6. And while Heat

Transfer Products is correct, in part, that Pritchett did allege that her “complaint of

racial harassment” was the “but for” cause of “the retaliation she suffered,” doc. 1 at

8, it overlooks that Pritchett alleged that the alleged threat was based also on her

race. In particular, in Count I, the first harassment claim, Pritchett alleged that she

“has been racially harassed . . . because of her race.” Id. at 6. “Specifically,”

Pritchett continued, “[she] was referred to as a ‘nigger’ by a white co-worker and

then threatened with physical violence, murder and intimidation.” Id. Pritchett

concludes that but for her race, “she would not have suffered said acts of racial

harassment.” Id. She then realleged those statements by reference in Count III, her

second harassment claim, where she also says that race was a “motivating factor” of

the discrimination she faced. Id. at 9–10.




                                          5
         Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 6 of 16




       Further tying the alleged conduct to her race, she contends that although she

and another coworker—a white woman—jointly reported Windsor for making racist

remarks, Windsor threatened to kill Pritchett only. Doc. 1 at 5. In other words,

Windsor threatened Pritchett for conduct that a white coworker also engaged in, but

he did not similarly threaten the white coworker. Thus, construing the facts in

Pritchett’s favor, it is plausible that Windsor’s threat was at least in part racially-

motivated.1


       Additionally, Pritchett’s allegation that her complaint was the determinative

cause of the threat does not sink her harassment claim. Different causation standards

apply to claims for status-based discrimination and employer retaliation. Univ. of

Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). To succeed with a

retaliation claim, a plaintiff must prove that “the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of the employer.”

Id. In contrast, a “lessened causation test” applies to status-based discrimination

claims, such as Pritchett’s claim for racial harassment. Id. “An employee who

alleges status-based discrimination under Title VII need not show that the causal link



1
  In that respect, Gooden v. Internal Revenue Service, 679 F. Appx. 958 (11th Cir. 2017), which
Heat Transfer Products cites and where the plaintiff “specifically alleged” that the harassment she
suffered was an “attempt at deterring her future protected activity,” id. at 966, is distinguishable.
Based on the Gooden plaintiff’s own contentions, the Circuit refused to consider the alleged
harassment claim because “even she acknowledge[d] it was not based on race, gender, or
disability.” Id.
                                                 6
       Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 7 of 16




between injury and wrong is so close that the injury would not have occurred but for

the act.” Id. at 343. Instead, it is enough “to show that the motive to discriminate

was one of the employer’s motives.” Id. And, at any rate, the court cannot ignore

that, although Windsor’s purported conduct was retaliatory, Pritchett pleads also that

Windsor directed this conduct at her because of her race. “Workplace conduct is not

measured in isolation. Rather, the evidence of harassment is considered both

cumulatively and in the totality of the circumstances.” Reeves v. C.H. Robinson

Worldwide, Inc., 594 F.3d 798, 808 (11th Cir. 2010) (en banc) (citation and

quotation omitted).


      Viewing all of Windsor’s alleged conduct, including the death threat, and

recognizing that “[a] plaintiff may have a viable hostile environment claim even if

the racial remarks were not directed at her,” Edwards v. Wallace Cmty. Coll., 49

F.3d 1517, 1522 (11th Cir. 1995), the court finds that Pritchett adequately pleaded a

hostile work environment. Admittedly, the incidents of alleged harassment are few,

consisting of four discriminatory acts.       But this conduct was not necessarily

infrequent, as it appears to have all occurred soon after Windsor allegedly used a

slur in October 2019, see doc. 1 at 5, and over five months, see doc. 2 at 2. While

one can quibble about some of the alleged conduct, there is no doubt that “the use of

the slur ‘nigger’ is severe.” Adams, 754 F.3d at 1255. Further, the alleged threat to

kill her prompted Pritchett to file a police report and placed her in constant fear.
                                          7
       Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 8 of 16




“[P]hysically threatening or humiliating” conduct can contribute to a hostile work

environment.    Id. at 1251 (quoting Mendoza, 195 F.3d at 1246).            Indeed,

“[h]arassment that reasonably can be construed as a physical threat, even when

infrequent, carries much weight in the hostile work environment context.”

Washington v. Util. Trailer Mfg. Co., No. 1:13-CV-610-WKW, 2017 WL 924469,

at *4 n.8 (M.D. Ala. Mar. 8, 2017). And, of course, Pritchett’s decision to file a

police report and the constant fear that Windsor may carry out his threat establish

that the alleged conduct unreasonably interferes with Pritchett’s job performance.

See Adams, 754 F.3d at 1250–51.


      Whether these allegations will establish the severe or pervasive requirement

to survive summary judgment is a matter for another day. At this juncture, however,

“[a] complaint in an employment discrimination case need not contain specific facts

establishing a prima facie case under the evidentiary framework for such cases to

survive a motion to dismiss.” Poague v. Huntsville Wholesale Furniture, 369 F.

Supp. 3d 1180, 1193 (N.D. Ala. 2019) (quoting Henderson v. JP Morgan Chase

Bank, N.A., 436 Fed. App’x 935, 937 (11th Cir. 2011)). Therefore, because Pritchett

has pleaded sufficient facts to support her hostile environment claim, the motion to

dismiss is due to be denied as to those claims.




                                          8
       Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 9 of 16




                                         B.


      The court next considers Pritchett’s retaliation claims. As an initial matter,

she apparently asserts a retaliation claim based on retaliation and a separate one

based on a retaliatory hostile work environment. See doc. 10 at 8 (“The Plaintiff has

sufficiently pleaded a retaliation claim and a retaliatory hostile environment

claim.”). In her complaint, Pritchett failed to separate these claims into different

counts or otherwise differentiate the facts relevant to each. See doc. 1 at 7–9.

Nonetheless, the court will analyze the complaint as written because the same

standard applies to both retaliation and retaliatory hostile work environment claims

brought under Title VII. See Monaghan v. Worldpay US, Inc., 955 F.3d 855, 862

(11th Cir. 2020).


      To state a retaliation claim, Pritchett must allege that: (1) she engaged in

statutorily protected activity; (2) she suffered a materially adverse action; and (3)

there was a causal connection between the alleged protected activity and the adverse

action. Howard v. Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010). Title VII

prohibits employers from retaliating against an employee who either “oppos[es] any

practice made an unlawful employment practice by [Title VII]” or “has made a

charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing.”    Id. (quoting 42 U.S.C. § 2000e–3(a)).        Pritchett is


                                         9
       Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 10 of 16




proceeding on the opposition clause, stating that she satisfied the protected activity

element “[b]y reporting the use of a racial slur and subsequently reporting race based

harassment.” Doc. 10 at 10.


      To establish statutorily protected activity under Title VII’s opposition clause,

Pritchett must show that she “had a good faith, reasonable belief that the employer

was engaged in unlawful employment practices.” Howard, 605 F.3d at 1244

(quoting Little v. United Tech., Carrier Transicold Div., 103 F.3d 956, 960 (11th

Cir. 1997)). In other words, her belief must be “objectively reasonable in light of the

facts and record present.” Id. (emphasis in original). Although Heat Transfer

Products need not have unlawfully discriminated against its employees in fact, the

reasonableness of Pritchett’s belief that it did so “must be measured against existing

substantive law.” Id. (quoting Clover v. Total Sys. Serv., Inc., 176 F.3d 1346, 1351

(11th Cir. 1999)). “Where binding precedent squarely holds that particular conduct

is not an unlawful employment practice by the employer, . . . an employee’s contrary

belief that the practice is unlawful is unreasonable.” Butler v. Ala. Dep’t of Transp.,

536 F.3d 1209, 1214 (11th Cir. 2008).


      Heat Transfer Products says that Pritchett has inadequately alleged that she

engaged in statutorily protected activity because, even accepting her allegations as

true, Pritchett never complained about unlawful discrimination. Doc. 5 at 16.


                                          10
       Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 11 of 16




Pritchett responds that she engaged in statutorily protected activity “[b]y reporting

the use of a racial slur and subsequently reporting race based harassment.” Doc. 10

at 10. It is unclear whether Pritchett argues that her actions constituted two separate

incidents of protected activity or a single incident. To the extent that she alleges two

incidents of protected activity, the court agrees with Heat Transfer Products that the

first incident—reporting Windsor for using a racial slur—is not enough. Eleventh

Circuit precedent holds that “a racially derogatory remark by a co-worker, without

more, does not constitute an unlawful employment practice under the opposition

clause of Title VII.” Little, 103 F.3d at 961. “[O]pposition to such a remark,

consequently, is not statutorily protected conduct.” Id. It was thus unreasonable for

Pritchett to believe otherwise. See Butler, 536 F.3d at 1214.


      Pritchett’s second alleged incident of protected activity occurred when she

reported Windsor for threatening to kill her, throwing a piece of copper at her, and

sweeping trash into her work area. See docs. 1 at 5; 10 at 10. Although the complaint

could be clearer on whether Pritchett reported Windsor’s threat to management,

Pritchett does plead that she complained about Windsor’s “retaliatory and

intimidating conduct” sometime after she learned of his threat. Doc. 1 at 5.

Moreover, Pritchett alleged in her EEOC charge that she went to the police only after

she reported the threat to management and her “employer did nothing.” Doc. 1-1 at

2. Thus, construing the facts in Pritchett’s favor, the court finds that Pritchett
                                          11
       Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 12 of 16




reported the threat to her supervisors. And as explained above, Pritchett has

adequately stated a hostile work environment claim based on Windsor’s threat, use

of a slur, and other harassing conduct. Accordingly, it was reasonable for Pritchett

to believe that Heat Transfer Products had engaged in an unlawful employment

practice.


      Even so, Pritchett’s allegations regarding the second element of a prima facie

case are deficient. To satisfy this element, Pritchett must plausibly allege that she

suffered a materially adverse employment action. Howard, 605 F.3d at 1244. An

employment action is materially adverse if it “well might have dissuaded a

reasonable worker from making or supporting” a discrimination charge. Crawford

v. Carroll, 529 F.3d 961, 974 (11th Cir. 2008) (quoting Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 68 (2006)). Pritchett alleges two adverse employment

actions: the death threat and Heat Transfer Products’ failure to take remedial steps

after Pritchett reported Windsor’s further harassment. See docs. 1 at 8; 10 at 10.


      The alleged death threat was not an adverse employment action. To begin,

the pleadings lack any basis for plausibly concluding that Heat Transfer Products

knew that Windsor’s racist remark would escalate into a threat against Pritchett’s

life. It is thus unlikely that Heat Transfer Products could be held liable under




                                         12
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 13 of 16




Eleventh Circuit law.2 Moreover, even assuming Heat Transfer Products could be

held liable for Windsor’s threat, his conduct would still not constitute an adverse

employment action. As explained above, Pritchett had not engaged in statutorily

protected activity before Windsor made the threat. Thus, there was nothing to

retaliate against. See Little, 103 F.3d at 961.


       Nor does the alleged failure to take corrective action show a materially

adverse employment action to support the retaliatory hostile work environment

claim. Pritchett’s argument, it seems, is that by failing to act, Heat Transfer Products

condoned a hostile work environment in retaliation against her. To support this

contention, Pritchett provides only a footnote in her response brief, doc. 10 at 8 n.3,

citing the Eleventh Circuit’s recent opinion in Babb v. Secretary, Department of

Veterans Affairs, 2021 WL 1219654 (11th Cir. Apr. 1, 2021), which recognized that

another recent Circuit opinion, Monaghan v. Worldpay US, Inc., “reaffirm[ed] that

the standard applicable to all Title VII retaliation claims”—i.e., claims for both


2
  Pritchett contends that whether her employer condoned or ratified Windsor’s conduct “is clearly
a fact question.” See doc. 10 at 10. The Eleventh Circuit has not addressed when or if an employer
may be held liable under Title VII for coworker retaliation. See Terrell v. Paulding Cty., 539 F.
App’x 929, 933–34 (11th Cir. 2013) (“We have not explicitly recognized retaliatory co-worker
harassment as an ‘adverse employment action’ for retaliation purposes.”). The Circuit has,
however, approvingly cited the Tenth Circuit’s approach in Gunnell v. Utah Valley State
College, 152 F.3d 1253 (10th Cir. 1998). See Booth v. Pasco Cty., Fla., 757 F.3d 1198, 1208 (11th
Cir. 2014) (upholding a jury instruction based on Gunnell). Under Gunnell, employer liability for
a co-worker’s retaliatory harassment is limited to circumstances where the employer’s
“supervisory or management personnel either (1) orchestrate the harassment or (2) know about the
harassment and acquiesce in it in such a manner as to condone and encourage the co-workers’
actions.” 152 F.3d at 1265.
                                               13
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 14 of 16




retaliation    and    retaliatory    hostile    work     environment—“is         the Burlington

Northern ‘well might have dissuaded’ standard.” Babb, 2021 WL 1219654, at *11

(emphasis in original) (quoting Monaghan, 955 F.3d at 862).3


       Pritchett’s reliance on Babb, Monaghan, and Gowski is misplaced. In each

case, the alleged harassment took the form of an employer’s affirmative retaliatory

conduct after a plaintiff engaged in protected activity.4 Pritchett, in contrast, pleads

a retaliation or retaliatory hostile work environment claim based on inaction. She

explicitly observes that “after she reported [Windsor’s] further harassment nothing

was done.” Doc. 10 at 10. The court is not aware of, and Pritchett does not cite, any

cases allowing a Title VII retaliation or retaliatory hostile work environment claim

based solely on the employer purportedly failing to respond to protected activity.

Instead, courts in this Circuit have held that a plaintiff generally “cannot rely on [her

employer’s] failure to take action against another employee to show that [s]he was


3
 Monaghan, in turn, “effectively overruled” an earlier Circuit opinion, Gowski v. Peake, 682 F.3d
1299 (11th Cir. 2012), which applied a more onerous “severe-or-pervasive” standard to retaliatory
hostile work environment claims. Babb, 2021 WL 1219654, at *10.
4
  Babb concerned a pharmacist whose employer made her ineligible for promotion, denied her
training opportunities, and transferred her to a new position with reduced holiday pay after she
filed an EEOC charge. 2021 WL 1219654, at *2. In Monaghan, the plaintiff’s supervisor
responded to the plaintiff’s complaints of discrimination by threatening termination and physical
harm, and then actually terminating the plaintiff. 955 F.3d at 862. Finally, in Gowski, two doctors
complained that, after they filed EEOC complaints, hospital administrators subjected them to a
retaliatory hostile work environment by, among other things, changing their work assignments,
removing them from leadership positions, reprimanding them, and limiting their privileges. 682
F.3d at 1304.

                                                14
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 15 of 16




subject to an adverse employment action.” Wesolowski v. Napolitano, 2 F. Supp. 3d

1318, 1348 (S.D. Ga. 2014) (citing Entrekin v. City of Panama City Fla., 376 F.

App’x 987, 995 (11th Cir. 2010)).5


       Moreover, Pritchett has not alleged that she has experienced any additional

harassment after she reported Windsor’s threat and related conduct. See doc. 1 at 5.

Instead, Pritchett alleges only that she now “works in constant fear” that Windsor

will “harm her or cause her to lose her job.” Id. That allegation, however, is not

enough to show that her employer’s conduct “well might have dissuaded a

reasonable worker from making or supporting a charge of discrimination.”

Crawford, 529 F.3d at 974 (quoting Burlington, 548 U.S. at 68). Accordingly,

Pritchett has inadequately pleaded a retaliation claim.

                                               IV.

       To close, Pritchett has sufficiently pleaded a hostile work environment claim

but failed to state a claim for retaliation of any sort. However, the court declines to

dismiss her retaliation claim at this point because Pritchett has sought leave to

amend. See doc. 10 at 3. Therefore, because the court must “freely give leave” to


5
  See also Zwick v. Univ. of S. Fla. Bd. of Trustees, No. 8:18-CV-1575-T-23AAS, 2020 WL
8996830, at *11 n.16 (M.D. Fla. Apr. 6, 2020) (“Nor can dissatisfaction with an investigation
constitute an adverse employment decision.”) (citing Entrekin, 376 F. App’x at 995); Hilliary v.
FlightSafety Int’l, Inc., No. 1:17-CV-999-AT, 2018 WL 8799303, at *12 (N.D. Ga. Aug. 17, 2018)
(“[F]ailures to investigate and discipline other employees are not typically adverse employment
actions because they are not actions directed at the plaintiff.”) (citing Entrekin, 376 F. App’x at
995).
                                               15
        Case 5:20-cv-01733-AKK Document 12 Filed 05/21/21 Page 16 of 16




amend “when justice so requires,” Fed. R. Civ. P. 15(a)(2), to the extent Pritchett

believes she can plead a plausible retaliation claim, Pritchett has until May 28, 2021,

to file an amended complaint. The court will treat the failure to file an amended

complaint as a decision to abandon her retaliation claims. For now, Heat Transfer

Products’ motion to dismiss, doc. 5, is DENIED. And, consistent with the court’s

uniform initial order,6 pp. 20–21, Heat Transfer Products must confer with Pritchett

before filing a motion to dismiss to give her an opportunity to amend the complaint

if it believes the factual allegations in the amended complaint, if any, remain

deficient. Heat Transfer Products may file a new motion to dismiss after conferring

with Pritchett to give her an opportunity to address the alleged deficiencies in her

amended complaint, if any.


       DONE the 21st day of May, 2021.


                                            _________________________________
                                                     ABDUL K. KALLON
                                              UNITED STATES DISTRICT JUDGE




6
  The court’s uniform initial order is available at https://www.alnd.uscourts.gov/content/judge-
abdul-k-kallon.
                                              16
